105 F.3d 662
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Patrick BARNETT, Appellant,v.Joe CLASS, Warden, South Dakota Penitentiary;  Lt. Young,employed at South Dakota State Penitentiary as guard;  Lt.Ditiston, employed at South Dakota State Penitentiary asguard;  Sgt. Baker, employed at South Dakota StatePenitentiary as guard;  Officer Nuterton, employed at SouthDakota State Penitentiary as guard;  Lynne Delano, Sec. forSDSP located in Pierre, SD;  Major Severson;  Jim Ross;Prison Health Services, Appellees.
No. 96-2895.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 17, 1996.Filed Jan. 3, 1997.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Patrick Barnett appeals from the district court's1 grant of summary judgment to defendants in his 42 U.S.C. § 1983 action, in which he claimed primarily that defendants were deliberately indifferent to his serious medical needs and used excessive force against him.  Having carefully reviewed the record and the parties' briefs, we conclude the district court correctly entered judgment in favor of defendants.  Accordingly, we affirm.  See 8th Cir.  R. 47B. We deny Barnett's motion to supplement the record on appeal, as the document he wished to submit was already a part of the record.



1
 The Honorable John B. Jones, United States District Judge for the District of South Dakota